Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In The Claims
Claim 1, line 3, “a first and a second mass spectrometer” has been changed to -- first and second mass spectrometers --.
Claim 2, line 7, “a first and a second outlet port” has been changed to -- first and second outlet ports --.
Claim 3, line 7, “a first and a second outlet port” has been changed to -- first and second outlet ports --.
A telephone call was made to Thomas F. Cooney on 11/19/2021 to correct typographical errors for claims above, but did not result in an examiner’s amendment being made.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose a liquid chromatographic and mass spectrometric analysis system and/or method for analyzing a sample, which includes a computer or 
input a mass spectrometric analysis of a chromatographic fraction of the sample obtained by the first mass spectrometer;
formulate a determination whether an additional mass spectrometric analysis of the chromatographic fraction of the sample is required, based on the mass spectrometric analysis of the chromatographic fraction of the sample obtained by the first mass spectrometer; and
if the determination is affirmative, cause the second mass spectrometer to perform, after a time delay, Δtd, the additional mass spectrometric analysis of the chromatographic fraction of the sample as recited in claim 1; or 
upon detection of a predetermined condition or event relating to mass spectral data acquired by a first mass spectrometer of a fraction having a retention time, t1, automatically issuing a command to a second mass spectrometer to perform a mass spectrometric analysis of ion species within the same fraction within a second stream of chromatographic eluate derived from the sample,
wherein the fraction is delivered to the second mass spectrometer at a time that is later, by a time delay, Δtd, than a time at which the fraction is delivered to the first mass spectrometer as recited in claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KIET T NGUYEN/Primary Examiner, Art Unit 2881